**1222The application for appear as counsel pro hac vice is granted. The petition for review is granted. Further action in this matter is deferred pending consideration and disposition of related issues in Liberty Surplus Insurance Corp. v. Ledesma and Meyer Construction Co., S236765 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. Corrigan, J., was recused and did not participate.